DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/12/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation "the tray" in line 1. There is insufficient antecedent basis for this limitation in the claim. Since claim 5 previously claims a tray provided below the evaporator, claim 6 will be considered to be depending from claim 5.
Claims 7-9 are rejected based upon their dependency from claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson (US 3,599,442).
Regarding claim 1, Hanson discloses a refrigerator comprising:
a first storage chamber (142);

a partition wall (140) provided between the first storage chamber (142) and the second storage chamber (144);
an evaporator case (refer to case 153, which includes lower wall 450) provided at the partition wall;
an evaporator (24) provided in the evaporator case (153) and including at least one refrigerant pipe and at least one fin (32) coupled with the at least one refrigerant pipe (refer to Fig. 2);
a fan (91) provided rear of the evaporator (24);
a gas/liquid separator (refer to receiver 27) provided at an outlet of the evaporator (refer to col. 2, lines 29-30) and connected to the at least one refrigerant pipe (refer to Fig. 2); and
a suction pipe (20 as can be seen from Fig. 5) connected to the gas/liquid separator (27) and into which gas refrigerant separated in the gas/liquid separator flows (towards compressor unit 130),
wherein the gas/liquid separator (27) is located inside the evaporator case (refer to Fig. 3).

Regarding claim 2, Hanson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hanson discloses wherein the evaporator (24) includes a first section and a second section (refer to Fig. 5 below) that is spaced apart from the first section, wherein a fan suction passage (said passage is considered to be the space 


    PNG
    media_image1.png
    363
    560
    media_image1.png
    Greyscale


Regarding claim 3, Hanson meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hanson discloses wherein the gas/liquid separator (27) is provided in the fan suction passage (refer to Fig. 5, wherein said separator is located at the entrance of the passage between the two sections).

Regarding claim 5, Hanson meets the claim limitations as disclosed above in the rejection of claim 3. Further, Hanson discloses a tray (12) provided below the evaporator (24), the tray (12) being provided inside the evaporator case (refer to Fig. 3), wherein the gas/liquid separator (27) is located above the tray (refer to Fig. 3).

Regarding claim 6, Hanson meets the claim limitations as disclosed above in the rejection of claim 5. Further, Hanson discloses wherein the tray (12) is inclined downward from a front side of the evaporator to a rear side of the evaporator (refer to Fig. 3, wherein the tray includes an inclined portion 237).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,599,442) in view of Mann (US 3,050,961).
Regarding claim 9, Hanson meets the claim limitations as disclosed above in the rejection of claim 6. Further, Hanson discloses the gas/liquid separator (located at a front portion of the fan suction passage), but fails to explicitly disclose the gas/liquid separator being located on a rear portion of the fan suction passage.
a rear portion (refer to 86) of a fan suction passage (refer to the arrows representing the entering air and exiting though the rear portion).
One having ordinary skill in the art of refrigeration would recognize that by positioning the gas/liquid separator on a rear portion of the fan suction passage instead of at the front portion, it will allow the air to flow through an entirety of the fins without interruption.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hanson such that the gas/liquid separator is located on a rear portion of the fan suction passage, in order to allow the air to flow through an entirety of the fins without interruption in view of the teachings by Mann along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,599,442) in view of Koch (US 3,393,530).
Regarding claim 10, Hanson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hanson discloses a separator outlet pipe (28) connected to an upper portion of the gas/liquid separator (refer to Fig. 5) and through which gas refrigerant discharged from the gas/liquid separator flows, wherein the separator outlet pipe (28) is connected to the suction pipe (20), but fails to explicitly disclose located above the evaporator.


    PNG
    media_image2.png
    269
    514
    media_image2.png
    Greyscale

One having ordinary skill in the art of refrigeration would recognize that by positioning the separator outlet pipe above the evaporator, it will allow the air to flow through an entirety of the fins without interruption.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hanson such that the separator outlet pipe is located above the evaporator, in order to allow the air to flow through an entirety of the fins without interruption in view of the teachings by Koch along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 11, Hanson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hanson discloses the gas/liquid separator, but fails to explicitly disclose the gas/liquid separator provided above the evaporator and laid in a horizontal direction.

One having ordinary skill in the art of refrigeration would recognize that by providing the gas/liquid separator above the evaporator and laid in a horizontal direction, it will allow the air to flow through an entirety of the fins without interruption.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hanson such that the gas/liquid separator is provided above the evaporator and laid in a horizontal direction, in order to allow the air to flow through an entirety of the fins without interruption in view of the teachings by Koch along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 12, Hanson meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hanson discloses wherein a fan suction passage is formed in the evaporator (space between the first and second sections as can be seen from annotated Fig. 5 above as disclosed in the rejection of claim 1), and the gas/liquid separator is located above the fan suction passage (refer to the gas/liquid separator 19 as taught by Koch).

Regarding claim 13, Hanson meets the claim limitations as disclosed above in the rejection of claim 12. Further, Hanson discloses wherein the evaporator case includes a first cover (193) provided above the evaporator (refer to Fig. 3), and wherein the first cover (193) includes a cover protrusion (195, wherein the term protrusion has projection) to shield (and capable of shielding) the gas/liquid separator (27).

Regarding claim 14, Hanson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hanson discloses wherein the evaporator case includes a first cover (wall 193) provided above the evaporator (24), but fails to explicitly disclose wherein the gas/liquid separator is located on an upper side of the first cover.
However, Koch teaches that it is known in the art of refrigeration, to provide a gas/liquid separator (19) on an upper side of a first evaporator cover (refer to panel 40 as can be seen from Fig. 2).
One having ordinary skill in the art of refrigeration would recognize that by providing the gas/liquid separator on an upper side of the first cover, it will allow the air to flow through an entirety of the fins without interruption. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hanson such that the gas/liquid separator is located on an upper side of the first cover, in order to allow the air to flow through an entirety of the fins without interruption in view of the teachings by Koch along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,599,442) in view of Furukawa (US 5,680,772).
Regarding claim 15, Hanson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hanson discloses the at least one refrigerant pipe of the evaporator includes a cylindrical pipe body (refer to Fig. 2), but fails to explicitly disclose bosses provided on an inner peripheral surface of the cylindrical pipe body, wherein the bosses protrude from the inner peripheral surface of the cylindrical pipe body in a radial direction.
However, Furukawa teaches that it is known in the art of refrigeration (refer to Figs. 2-3), to provide at least refrigerant pipe of an evaporator (refer to col. 1, lines 38-40) including bosses (32) provided on an inner peripheral surface of the cylindrical pipe body, wherein the bosses (32) protrude from the inner peripheral surface of the cylindrical pipe body in a radial direction, in order to improve a refrigerating capacity of the evaporator (refer to col. 1, lines 66-67).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hanson by providing bosses on an inner peripheral surface of the cylindrical pipe body, wherein the bosses protrude from the inner peripheral surface of the cylindrical pipe body in a radial direction in view of the teachings by Furukawa, in order to improve a refrigerating capacity of the evaporator.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 3,599,442) in view of Lee (US 5,826,442).
Regarding claim 20, Hanson meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hanson discloses at least one of a front side or a rear 
However, Lee teaches that it is known in the art of refrigeration, to provide a holder (35) configured to support at least one side of an evaporator, wherein the holder (35) includes a through-hole configured to support a section of at least one refrigerant pipe (refer to Fig. 3), in order to form a stable structure of the evaporator (refer to col. 3, lines 10-11).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hanson by providing a holder configured to support at least one of the sides, wherein the holder includes a through-hole configured to support a section of the at least one refrigerant pipe in view of the teachings by Lee, in order to form a stable structure of the evaporator.

Allowable Subject Matter
Claims 4, 7-8 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763